DETAILED ACTION
This office action is responsive to the applicant’s response filed on 2/25/2021.  The application contains claims 53, and 60-67, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
First Action Final
This first action after the Applicant’s request for continued examination (“RCE”) is made final for the following reasons. The claims of an application for which an RCE has been filed may be finally rejected when all the amended claims (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 C.F.R. § 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE. MPEP § 706.07(b). Here, the phrase “patentably indistinct” has the same meaning as it does for a restriction under 37 C.F.R. § 1.145, i.e., the difference between the old claims and the amended claims is such that “restriction [between the old and new claims] under 37 C.F.R. § 1.145 would not have been proper.” MPEP § 706.07(b).
In this case, the only change in the present amendment is identical to the claims prior to the amendment. The change submitted by the Applicant was to simply amend claim 62 to fix a typographical error by changing the word “compute” to “computer”.
Accordingly, since the amendment is identical to the claims prior to the amendment, and since would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 C.F.R. § 1.114, this Office Action is made Final.

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Claim Objections
Claim 65 objected to because of the following informalities:  the claims recite “said compute code” instead of “said computer code”.  Appropriate correction is required.
Claims 61 and 63 are objected to because of the following informalities:  the claims recite “said video capture component” instead of “said video capture device”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Video content presentation component” operable to present video in claim 53.
“media content presentation component” operable to present media in claim 53.
“annotation content presentation component” operable to present annotation in claim 53.
“Video content pause component” operable to pause in claim 53.
“Media selection component” operable to select in claim 53.
“Media synchronizer” operable to in claim 53.
“annotation content entry component” operable to record annotation in claim 53.
“annotation synchronizer” operable to present annotation in claim 53.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. [US 2005/0081159 A1, hereinafter Gupta] in view of Nydam et al. [US 2007/0136656 A1, hereinafter Nydam].

With regard to Claim 53,
Gupta teach a computer, comprising: 
a non-transitory computer readable memory;
a processor in communication with said non-transitory computer readable memory, said non-transitory computer readable memory including a computer code operable under control of said processor, including:
a video content presentation component operable to present video content in a video content display area (626) on a display surface of a display device (Fig. 22, (626), [0146], “Media portion 612 includes a media screen 626, shuttle and volume controls 628 and content information space 630”, “Media screen 626 is the area within which visual content of the multimedia content is rendered”); 
a media content presentation component operable to present media content in a media content display area (614) on said display surface of said display device (Fig. 22, (614), [0147], “Annotation content portion 614 is the region of window 610 within which visual annotations are rendered. For video, graphical, and text annotations, the video, graphical, or text content of the annotation is displayed on screen 614”, “portion 614 can display static or dynamic images representing the annotation content”, “portion 614 displays slides that correspond to the visual content displayed in media portion 612”, annotation displayed at portion 614 of the display are the slides corresponding to the visual content (video played on the screen 626)); 
an annotation content presentation component operable to present annotation content in an annotation content display area (Fig. 23, Fig. 22, (616), (617), [0145], “annotation identifier portion 616, an annotation preview portion 617”, [0148], “three different annotation sets are included (the “contents” set, the “questions” set, and the “notes” set). User selection of a button 632 causes interface module 152 to display the annotation identifiers for annotations in the set corresponding to the selected button”), each of said video content presentation component, said media content presentation component, and said annotation content presentation component concurrently operate to concurrently display in non-overlapping relation said video content display area, said media content display area, and said annotation content display area on said display surface of said display device (Fig. 23, Fig. 22, Video display area (626), media display area (614), Annotation display area (616), (617), [0145], “graphical user interface window 610 that concurrently displays annotations and corresponding multimedia content. Window 610 includes a media portion 612, an annotation content portion 614, an annotation identifier portion 616, an annotation preview portion 617”);
a video content pause component operable to pause presentation of said video content (628) in said video content display area on said display surface of said display device (Fig. 22, (628), [0147], “allow the user to playback, pause, stop, fast forward, rewind the multimedia presentation”); 
a media selection component operable to select said media content presented in said media content display area (Fig. 5, (222), Fig. 6, [0084], Fig. 6 illustrate an annotation tool bar that have the ability to add annotation and could be displayed at any of the displayed windows including the media content window (614), [0076], “interface module 152 receives a user request to add a new annotation corresponding to media content being played back (step 222). Upon receipt of the request, interface 152 identifies the temporal location in the media content being presented at the time the request is received”); 
a media synchronizer operable to: 
synchronize presentation of selected said media content in said media display area to a time of said video content (Fig. 5, (222, 224), [0076], “interface module 152 receives a user request to add a new annotation corresponding to media content being played back (step 222). Upon receipt of the request, interface 152 identifies the temporal location in the media content being presented at the time the request is received (step 224)”, [0096], Fig. 22, 612, 614, [0152], “user can browse through the visual content of media portion 612 using shuttle controls 628 or by moving “thumb” 638 along slider bar 640, which automatically synchronizes the display of the slides in annotation content 614 and the identifiers in annotation identifier portion 616 with the current seek point in the video”, browsing through the video content using the “thumb” 638 will display the annotations (slides) synchronized with the different video portions), said media content synchronized to said video content comprising a presentation (Fig. 5, (222, 224), Fig. 22, 612, 614, [0152], “user can browse through the visual content of media portion 612 using shuttle controls 628 or by moving “thumb” 638 along slider bar 640, which automatically synchronizes the display of the slides in annotation content 614”); 
an annotation content entry component operable to record annotation content to said presentation including said video content synchronized to said media content, said annotation entered into said annotation content display area ([0150], “Portion 616 also includes add annotation buttons 634 and 636. One or more annotation sets are inherently associated with each of the annotation buttons 634 and 636, so selection of one of buttons 634 or 636 causes interface 152 to display an “add new annotation” dialog box”, Fig. 5, (222, 224), Fig. 22, 612 (video), 614 (slides), 616, 617 (annotation), [0152], “user can browse through the visual content of media portion 612 using shuttle controls 628 or by moving “thumb” 638 along slider bar 640, which automatically synchronizes the display of the slides in annotation content 614 and the identifiers in annotation identifier portion 616 with the current seek point in the video. Alternatively, double-clicking on or “seeking” to any of the annotations (via the identifiers in annotation identifier portion 616) can be used as a navigational tool as well”, the video media, slides, and annotations are always synchronized); 
an annotation synchronizer operable to: 
record a time of said video content synchronized to said media at said [time] in said video content in said video content area ([0150, Fig. 5, (222, 224), Fig. 22, 612 (video), 614 (slides), 616 (annotation), [0152], “user can browse through the visual content of media portion 612 using shuttle controls 628 or by moving “thumb” 638 along slider bar 640, which automatically synchronizes the display of the slides in annotation content 614 and the identifiers in annotation identifier portion 616 with the current seek point in the video. Alternatively, double-clicking on or “seeking” to any of the annotations (via the identifiers in annotation identifier portion 616) can be used as a navigational tool as well”, the video media, slides, and annotations are always synchronized), and  
2synchronize presentation of said annotation content prior entered into said annotation content display area in persistent serial timed relation to said content synchronized to said media content time of said video content ([0146], “controls 628 are included to allow the user to playback, pause”, [0150], “Portion 616 also includes add annotation buttons 634 and 636. One or more annotation sets are inherently associated with each of the annotation buttons 634 and 636, so selection of one of buttons 634 or 636 causes interface 152 to display an “add new annotation” dialog box”, [0152], “user can browse through the visual content of media portion 612 using shuttle controls 628 or by moving “thumb” 638 along slider bar 640, which automatically synchronizes the display of the slides in annotation content 614 and the identifiers in annotation identifier portion 616 with the current seek point in the video. Alternatively, double-clicking on or “seeking” to any of the annotations (via the identifiers in annotation identifier portion 616) can be used as a navigational tool as well”, [0138], “Selection of the “time order” option causes interface module 152 to display the identifiers in list 446 in chronological order based on the begin time for each annotation”).   
Gupta teach the ability to display a video content, a media content, and an annotation content; and the ability to synchronize the displayed contents using the temporal location in the media content being presented at the time the request of annotation which include a pause time of the video if the user pause the video before submitting the annotation request as the temporal location in the media content will be the same as the pause time that the system will use for synchronization. 
However, Gupta do not explicitly teach record a pause time of said video content at said pause in said presentation of said video content in said video content display area, synchronize to said pause time, annotation entered directly into annotation content display area, timed relation based upon said pause time. 
Nydam teach records a pause time of said video content at said pause in said presentation of said video content in said video content display area, synchronize to said pause time of said video content and 2synchronizes presentation of said annotation content to said pause time of said video content (Fig. 4, [0027], “reviewer may play back media file 214 to review content 212 and may pause the playback of media file 214 to allow one or more annotations to be made at the selected point at which the playback is paused”, “the point at which the annotation is made may be indicated at point 418, for example the time value of timeline 210 at which playback of media file 214 is paused”, Fig. 6, [0029], Claim 14, “displaying the annotations from at least one of the one or more reviewers if playing the content”), annotation entered directly into annotation content display area, timed relation based upon said pause time (Fig. 4, [0027], “reviewer may play back media file 214 to review content 212 and may pause the playback of media file 214 to allow one or more annotations to be made at the selected point at which the playback is paused”, “the point at which the annotation is made may be indicated at point 418, for example the time value of timeline 210 at which playback of media file 214 is paused”, Fig. 6, [0029], Claim 14, “displaying the annotations from at least one of the one or more reviewers if playing the content”). 
It would have been obvious for a person with an ordinary skill in the art at the time of the invention to use Nydam teaching of saving a pause time of video and synchronize it with user entered annotation within the annotation area.
The motive for the modification would have been to provide an easy and accurate way for entering annotation and to determine the video time point to be associated with the entered annotation (Nydam, [001], “accuracy of such comments with respect to the timeline”).

Claims 60-61 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. [US 2005/0081159 A1, hereinafter Gupta] in view of Nydam et al. [US 2007/0136656 A1, hereinafter Nydam] in view of Henderson et al. [US 2010/0322589 A1, hereinafter Henderson]

With regard to Claim 60,
Gupta-Nydam teach the computer of claim 53, further comprising: 
an audio capture device (Gupta, [0104], “control buttons allows the user to record, playback, erase, etc. the audio input he or she desires”).
Gupta-Nydam do not explicitly teach an image capture device, and image capture and audio capture interface operable to: record a captured image stream from said image capture device; and record a captured audio stream from said audio capture device, said captured image and audio streams comprising said video content.  
Handerson teach an image capture device (Abstract, “Camera”); 
and image capture and audio capture interface operable to: record a captured image stream from said image capture device (Fig. 1, 14, Abstract, “A camera (14) then captures video clips or other assets with each video clip corresponding to one or more displayed prompt”); 
and record a captured audio stream from said audio capture device to said non-transitory computer readable memory, said captured image and audio streams comprising said video content (Fig. 5-7, [0080], “clip storage module 18 stores each recorded video clip in a storage unit 20, such as flash memory or a hard drive”, [0088], “clip in the video is the live recording, and the word ‘RECORDING’ is on screen below the video. The pupil can hit the space bar to end recording and progress to the next question”, pupil is answering the question by recording a video that include the answer audio and video, [0091], “Each question has an icon depicting the type of response to be captured. The types are: Response to camera … There are different kinds of data that can be captured and stored so as to be related to the prompt. This data can include for example sound recordings using a microphone”). 
It would have been obvious for a person with an ordinary skill in the art at the time of the invention to use Handerson teaching of using a video device to record video. 
The motive for the modification would have been to allow the user to create video annotation using the computer device which would allow the usage Gupta-Nydam invention at the education field.

With regard to Claim 61,
Gupta-Nydam teach the computer of claim 60. Gupta-Nydam do not explicitly teach wherein said computer code further operable to: present one or more queries in a query display area on said display surface of said display device; and activate said video capture component to record said image and audio streams associated with an answer to said one or more queries.
Handerson teach the computer of claim 60, wherein said computer code further operable to: present one or more queries in a query display area on said display surface of said display device (Handerson, Fig. 4-5); and 
activate said video capture component to record said image and audio streams associated with an answer to said one or more queries (Handerson, Fig. 5-7, [0088], “pupil is taken to the recording screen shown in FIG. 7. Here the question is still displayed above the video”, pupil is answering the question by recording a video that include the answer audio and video, [0088]).  
It would have been obvious for a person with an ordinary skill in the art at the time of the invention to use Handerson teaching of an oral examination component to provide questions and record the answers. 
The motive for the modification would have been to allow the apply Gupta-Nydam teachings at the education field.

With regard to Claim 66,
Gupta-Nydam-Handerson teach the computer of claim 61, wherein said computer code further operable to present a submission control icon on said display surface of said display device, said submission control element operable to save said image and audio streams associated with an answer to said one or more queries as said video content (Handerson, Fig. 1 (18, 20), [0079], “The camera 14 then records the Video clips with each video clip corresponding to one or more displayed prompt. The recording can start automatically, after a set time delay, or in response to a user input on the stop/Start button 16”, [0085]-[0086], “When they have answered all questions to their satisfaction, they can click on the back button to return to the main menu screen of FIG. 2, with ‘teacher’ and ‘pupil’ buttons”, user select the back button after answering the questions to submit his answers and to return to the main screen, FIG. 3, Gupta, [0100], “Selection of OK button 320 causes interface 152 to forward the information entered in dialog box 280 to annotation backend 151, which sends the new annotation information to annotation server 10 of FIG. 3. Interface 152 then closes dialog box 280, the new annotation being entered”, Gupta teach the ability to include a graphical component (icon) for submitting the annotation).

Claims 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. [US 2005/0081159 A1, hereinafter Gupta] in view of Nydam et al. [US 2007/0136656 A1, hereinafter Nydam]in view of Henderson et al. [US 2010/0322589 A1, hereinafter Henderson] in view Merrell et al. [US 2006/0119707 A1, hereinafter Merrell]

With regard to Claim 62,
Gupta-Nydam-Handerson teach the computer of claim 61, wherein said compute code further operable to: 
present said one or more queries in serial order in said query display area on said display surface of said display device (Handerson, Fig. 3-7); 
timer counts down a period of time allocated to provide said answer to each of said one or more queries (Handerson, [0088], “a time limit can be set on answers, of say 40 seconds”).
Gupta-Nydam-Handerson do not explicitly teach 4present a timer image on said display surface of said display device, said timer image counts down a period of time allocated to provide input to each of said one or more queries.  
	Merrell teach present a timer image on said display surface of said display device, said timer image counts down a period of time allocated to provide input to each of said one or more queries ([0035], “During recording of a video message, the captured video may be displayed on the video display 115 so that the user can concurrently verify the content of the video message while recording the same. Moreover, during recording of the video message, timer 195 is used in conjunction with video display 115 to display a countdown timer that specifies the time remaining for recording a given message”).
It would have been obvious for a person with an ordinary skill in the art at the time of the invention to use Merrell teaching of displaying a countdown timer. 
The motive for the modification would have been to provide the user with a clear visual way for monitoring the time available for answering the question (Merrell, [0035], “This is particularly useful when only a certain amount of memory is available to record a message such as when the memory device 135 is almost full or when pre-designated time periods are used for message recording”).
Gupta-Nydam-Handerson teach the ability to have a number of queries (questions) in order and the ability to associate a specific amount for the user to respond to each of these queries, but Gupta-Nydam-Handerson do not display the countdown timer for the user. However Merrell teach the ability to display a countdown timer to show the time left to record a video from the user.

With regard to Claim 63,
Gupta-Nydam-Handerson-Merell teach the computer of claim 62, wherein said computer code further operable to: 
activate said video capture component on presentation of each of said one or more queries (Handerson, Fig. 3-5, [0079], “The camera 14 then records the Video clips with each video clip corresponding to one or more displayed prompt. The recording can start automatically, after a set time delay, or in response to a user input on the stop/Start button 16”, [0085], “teacher presses the spacebar, the recording stops and the program returns to the screen with the questions as shown in FIG. 3. The teacher is then able to click on a different question to answer it. If they click on the same question again, they will record over their previous answer. Buttons (not shown) may be provided for the user to review clips already recorded”, [0080], Merell, [0030], Fig. 2, 140); and 
deactivate said video capture component on elapse of said period of time allocated to provide said answer to each of said one or more queries (Handerson, Fig. 5, [0088], “a time limit can be set on answers, of say 40 seconds”, Merrell, [0035], “pre-designated time periods are used for message recording”).  

With regard to Claim 64,
Gupta-Nydam-Handerson-Merell teach the computer of claim 62, wherein said computer code further operable to: 
present an initiate oral examination control icon on said display surface of said display device operable to activate said oral examination component (Handerson, Fig. 2, Pupil icon, [0087], “If the option for a pupil interface is selected at the screen of FIG. 2, pupils are taken through each of the questions one at a time using the pupil interface as shown in FIG. 5”, Merell, Fig. 2, [0030], “group of record buttons 140 include a “record secure message” button 140 a, a “record uncoded message” button 140 b”); and 
present a terminate oral examination control icon on said display surface of said display device operable to terminates said oral examination by deactivating said oral examination component (Handerson, Fig. 7, “BACK” icon displayed will terminate the recording, [0086], “they can click on the back button to return to the main menu screen of FIG. 2, with ‘teacher’ and ‘pupil’ buttons”, [0088], “The pupil can hit the space bar to end recording and progress to the next question. Alternatively a time limit can be set on answers, of say 40 seconds. When the pupil has answered all the questions, the text on the screen (not shown) instructs them to send in the next person”, Merell, Fig. 2, [0030], “The recording completed button 140 c is for terminating a recording section. The recording completed button 140 c may be used to terminate a recording section prior to any pre-specified time outs, if any”).  

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. [US 2005/0081159 A1, hereinafter Gupta] in view of Nydam et al. [US 2007/0136656 A1, hereinafter Nydam] in view of Henderson et al. [US 2010/0322589 A1, hereinafter Henderson] in view of Seshadri [US 8,831,505 B1]

With regard to Claim 65,
Gupta-Nydam-Handerson teach the computer of claim 61, wherein said compute code further operable to: display an image capture activity indicator on said display surface of said display device and display an audio capture activity indicator on said display surface of said display device (Handerson, Fig. 7, “RECORDING”, [0091], [0088], as the user record the questions answers using a camera that record video and audio as well (user answer), then the word “RECORDING” is an indication for capturing video and audio). 
However Gupta-Nydam-Handerson do not explicitly teach audio capture activity indicator separate from said image capture activity indicator.
Seshadri teach audio capture activity indicator separate from said image capture activity indicator (Fig. 7, 780, Col. 9, lines 22-28, “Box 770 will display “Ready” after Instructor/Presenter's setup has been completed and will display “Recording” after the recording has been started. Microphone level indicator 780 next to the Microphone symbol displays the audio level of the signal going into the recorder”).
It would have been obvious for a person with an ordinary skill in the art at the time of the invention to use Seshadri teaching of displaying an audio capture activity indicator separate from said image capture activity indicator. The motive for the modification would have been to provide and allow the user to visually check if the microphone is active (Seshadri, Col. 9, lines 29-32).

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. [US 2005/0081159 A1, hereinafter Gupta] in view of Nydam et al. [US 2007/0136656 A1, hereinafter Nydam] in view of Henderson et al. [US 2010/0322589 A1, hereinafter Henderson] in view Money et al. [US 2007/0088601 A1, hereinafter Money]

With regard to Claim 67,
Gupta-Nydam-Handerson teach the computer of claim 66, wherein said computer code further operable to: 
present a value element display area on said display surface of said display device (Fig. 8, “Rating”); and 
associate said value element with said video content including said image and audio streams associated with said answer to said one or more queries (Fig. 8, “Rating”, [0092], “right column displays the four responses to camera that have been recorded as video clips in answer to the Question ‘Another question?’. The user identifier (name) of each user is shown next to the duration, rating and creation time of each clip”, rating is associated with the different questions and fig. 8 show the ratting for different users associated with the selected question).
Gupta-Nydam-Handerson do not explicitly teach record a value element entered into said value element display area.
Money teach present a value element display area on said display surface of said display device (Fig. 3, 307, Fig. 7, “Rating”);  
record a value element entered into said value element display area (Fig. 7, question rating associated with candidate rating are displayed (724), [0028], “As the users watch the candidates answer the questions, they can input their ratings of the candidates”, [0029], “The biographical information may include the results from questions (some or all) and the results on gradable questions. This display of biographical information and results may be presented, for example, in a document format such as a PDF format, to permit the answers, and the biographical information, to be viewed and printed along with the evaluation”) 
and associate said value element with said video content including said image and audio streams associated with said answer to said one or more queries (Fig. 7, [0028], “As the users watch the candidates answer the questions, they can input their ratings of the candidates”).
It would have been obvious for a person with an ordinary skill in the art at the time of the invention to use Money teaching of displaying evaluating and displaying the evaluation results associated with questions. The motive for the modification would have been to provide the user with an easy way for evaluating and reviewing the previous users’ evaluations.
Examiner Notes
Examiner notes that mean plus language did not raise 35 USA 112(b) rejections based on the applicant arguments submitted on 1/10/2020.

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 

Applicant had addressed the claim objection to claim 62; therefore the objection for claim 62 has been respectfully withdrawn. However, applicant did not amend claim 65 to address the objection.

Applicant argue that Gupta in view of Nydam do not teach all the features of claimed concurrent display of three display areas on a display surface of a display device in non-overlapping relation including a video content display area operable to present video content, a media content display area operable to present media content, and an annotation content display area operable to present annotation content (Remarks P. 7, lines 13-17).
Examiner respectfully disagrees, 
Gupta teach that the display of non-overlapping three portion including a video display area (Fig. 22, 612), media content display area (Fig. 22, 612) that display slides associated with the video content See ¶152, “user can browse through the visual content of media portion 612 using shuttle controls 628 or by moving “thumb” 638 along slider bar 640, which automatically synchronizes the display of the slides in annotation content 614”, and annotation content display area (Fig. 22, 616, 617).
    PNG
    media_image1.png
    475
    610
    media_image1.png
    Greyscale

Therefore, applicant’s argument is not persuasive.

Applicant argue that Gupta in view of Nydam does not teach or suggest “a presentation” including video content displayed in video content display area synchronized to media content displayed in a media content display area which is differentiated from the annotation content entered into an annotation content display area and displayed in synchronized relation to the presentation (Remarks P.8, lines 1-4).
Examiner respectfully disagrees,
Gupta disclose the argued limitation at least as shown in Fig. 22, that show three portion including a video display area (Fig. 22, 612), media content display area (Fig. 22, 612) that display slides associated with the video content and disclose that the three portions are synchronized See at least  ¶152, “user can browse through the visual content of media portion 612 using shuttle controls 628 or by moving “thumb” 638 along slider bar 640, which automatically synchronizes the display of the slides in annotation content 614 and the identifiers in annotation identifier portion 616 with the current seek point in the video”. Examiner further rely on Nydam to modify Gupta to enter annotation directly into the annotation content display area See Fig. 4, [0027], “reviewer may play back media file 214 to review content 212 and may pause the playback of media file 214 to allow one or more annotations to be made at the selected point at which the playback is paused. For example, annotations such as text based comments may be entered into box 414”. It would have been obvious for a person with an ordinary skill in the art at the time of the invention to use Nydam teaching of saving a pause time of video and synchronize it with user entered annotation.
The motive for the modification would have been to provide an easy and accurate way for selecting the time to associate with the annotation (Nydam, [001], “accuracy of such comments with respect to the timeline”).
Therefore, applicant’s argument is not persuasive.

Applicant argue that Gupta in view of Nydam teaches that all the annotation content occurs in a single display area (Gupta display area (614) and Nydam box (414)) and the combination does not teach or suggest the structure or functional relationship of all three claimed display areas and their functional relationship including: 1) “a presentation” including the video content presented in a video content display area (first display area) synchronized with media content presented in a media content display area (second display area); and 2) the annotation content entered and subsequently presented in an annotation display area (a third display area) in response to “the presentation.” (Remarks, P.9, lines 1-8).
Examiner respectfully disagrees, 
First, Gupta teach a video display window (626), media content display window (614), and annotation display window (616, 617). The media content is the slides associated with the video and the annotations include question and comments related to the played video See Fig. 22. As comments and questions could not be done without watching the video associated with the slides. Additionally, Gupta disclose that the video (video content), slides (media content), and questions or comment (annotation content) are synchronized See ¶152, “user can browse through the visual content of media portion 612 using shuttle controls 628 or by moving “thumb” 638 along slider bar 640, which automatically synchronizes the display of the slides in annotation content 614 and the identifiers in annotation identifier portion 616 with the current seek point in the video. Alternatively, double-clicking on or “seeking” to any of the annotations (via the identifiers in annotation identifier portion 616) can be used as a navigational tool as well”. It is clear that there is separated synchronization functions related to synchronizing the media content with video content and synchronizing the annotation content with video content that was already synchronized with media content See ¶147, “portion 614 can display static or dynamic images representing the annotation content, or alternatively can be left blank or simply not included in window 610. In the illustrated example, portion 614 displays slides that correspond to the visual content displayed in media portion 612”. 
Second, examiner relay on Nydam to modify Gupta to enter annotation directly into the annotation content display area See Fig. 4, ¶27, “reviewer may play back media file 214 to review content 212 and may pause the playback of media file 214 to allow one or more annotations to be made at the selected point at which the playback is paused. For example, annotations such as text based comments may be entered into box 414”.
Third, applicant argument that the entered comments are in response to the presentation is not disclosed in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., entered comments are in response to “the presentation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fourth, Assuming arguendo that the comments must be in response to the presentation, this feature is taught by both Gupta and Nydam. Gupta as previously clarified teach that the comments and questions which is related to the presentation this is also admitted by the applicant see at least remarks P. 8, lines 11-15, “Gupta describes annotation content as broadly encompassing “a replacement for much of the “in-person” interaction and “classroom discussion” that is lost when the presentation is not made “in-person” or “live”. As part of an annotation, a student can comment on a particular point, to which another student (or lecturer) can respond in a subsequent annotation. This process can continue, allowing a “classroom discussion” to occur via these annotations.” Gupta at (0007. “A particular annotation . . .[b]y way of example, . . .may include. . .“instructor's comments”, “assistant's comments”, “audio comments”, “text comments”, “student questions”, and each student's personal comments.” Gupta at §0062.”. Also, Nydam teach the same limitation by disclosing the ability to add comments at a pause point while watching the video See at least Fig. 4,¶27, “reviewer may play back media file 214 to review content 212 and may pause the playback of media file 214 to allow one or more annotations to be made at the selected point at which the playback is paused. For example, annotations such as text based comments may be entered into box 414”.
Fifth, assuming arguendo that Gupta comments could be done without watching the video, this does not mean that it cannot be done while watching the video as well. Being able to do something in multiple ways do not prevent the disclosure to be used using a specific way of the multiple ways as they do not contradict each other in any way.
Therefore, applicant’s argument is not persuasive.

Applicant argue that examiner incorrectly attempts to apply Gupta to both the claimed media content area and the claimed annotation content area by first limiting Gupta’s description of annotations in Gupta’s annotation portion (614) to a “portion 614 displays slides that correspond to the visual content displayed in 612.” (Remarks, P.10).
Examiner respectfully disagrees, 
Gupta clearly show the ability to associate different content with three different windows, a video display window (626), media content display window (614), and annotation display window (616, 617). The media content is the slides associated with the video and the annotations include question and comments related to the played video. So the fact that Gupta name window 614 content as an annotation content and the applicant call it media content do not change the functionality of the window or the content that could be displayed within See ¶152, “user can browse through the visual content of media portion 612 using shuttle controls 628 or by moving “thumb” 638 along slider bar 640, which automatically synchronizes the display of the slides in annotation content 614”, See at least Fig. 22, a video display window (626), media content display window (614), and annotation display window (616, 617). Additionally, Gupta teachings provide flexibility regarding the displayed content by teaching that different content could be displayed within the different display windows including slides related to the displayed video and that windows could be even left blank or removed completely See ¶147, “portion 614 can display static or dynamic images representing the annotation content, or alternatively can be left blank or simply not included in window 610. In the illustrated example, portion 614 displays slides that correspond to the visual content displayed in media portion 612”.
Therefore, applicant’s argument is not persuasive.

Applicant argue that examiner incorrectly concluded that “comments and questions” could not be done without watching the video associated with the slides (Remarks P.10).
Examiner respectfully disagrees, 
First, Gupta teach comments and questions supposed to be related to a specific content, it is unexpected for someone to comment or ask questions related to unknown content. This is also admitted by the applicant see at least remarks P. 8, lines 11-15, “Gupta describes annotation content as broadly encompassing “a replacement for much of the “in-person” interaction and “classroom discussion” that is lost when the presentation is not made “in-person” or “live”. As part of an annotation, a student can comment on a particular point, to which another student (or lecturer) can respond in a subsequent annotation. This process can continue, allowing a “classroom discussion” to occur via these annotations.” Gupta at (0007. “A particular annotation . . .[b]y way of example, . . .may include. . .“instructor's comments”, “assistant's comments”, “audio comments”, “text comments”, “student questions”, and each student's personal comments.” Gupta at §0062.”. Also, Nydam teach the same limitation by disclosing the ability to add comments at a pause point while watching the video See at least Fig. 4,¶27, “reviewer may play back media file 214 to review content 212 and may pause the playback of media file 214 to allow one or more annotations to be made at the selected point at which the playback is paused. For example, annotations such as text based comments may be entered into box 414”.
Second, applicant argument that the entered comments are in response to the presentation is not disclosed in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., entered comments are in response to “the presentation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third, Assuming arguendo that the comments must be in response to the presentation, this feature is taught by both Gupta and Nydam. Gupta as previously clarified teach that the comments and questions which is related to the presentation this is also admitted by the applicant see at least remarks P. 8, lines 11-15, “Gupta describes annotation content as broadly encompassing “a replacement for much of the “in-person” interaction and “classroom discussion” that is lost when the presentation is not made “in-person” or “live”. As part of an annotation, a student can comment on a particular point, to which another student (or lecturer) can respond in a subsequent annotation. This process can continue, allowing a “classroom discussion” to occur via these annotations.” Gupta at (0007. “A particular annotation . . .[b]y way of example, . . .may include. . .“instructor's comments”, “assistant's comments”, “audio comments”, “text comments”, “student questions”, and each student's personal comments.” Gupta at §0062.”. Also, Nydam teach the same limitation by disclosing the ability to add comments at a pause point while watching the video See at least Fig. 4,¶27, “reviewer may play back media file 214 to review content 212 and may pause the playback of media file 214 to allow one or more annotations to be made at the selected point at which the playback is paused. For example, annotations such as text based comments may be entered into box 414”.
Fourth, assuming arguendo that Gupta comments could be done without watching the video, this does not mean that it cannot be done while watching the video as well. Being able to something in multiple ways do not prevent the disclosure to be used using a specific way of the multiple ways as they do not contradict each other.
Therefore, applicant’s argument is not persuasive.

Applicant argue that Gupta annotation content display area 616 is not displaying annotations but it display annotation identifiers (Remarks p. 11).
Examiner respectfully disagrees, 
First, Gupta discloses the ability to teach different types of annotations as contents, questions, and notes (632), and annotations identifiers related to the selected annotation (616) ([0148]-[0149], “three different annotation sets are included (the “contents” set, the “questions” set, and the “notes” set). User selection of a button 632 causes interface module 152 to display the annotation identifiers for annotations in the set corresponding to the selected button. One of the buttons 632 is highlighted or otherwise identified as the current set being referenced in portion 616, which is the “questions” annotation set in the illustrated example”). Based on that Gupta teach the ability to display text entered by users which is annotations as defined by applicant. In other words the annotations identifiers are part of the annotations entered by different users and not automated identifiers that are created by the system See Fig. 7-11, Fig. 22.
Therefore, applicant’s argument is not persuasive.

Applicant argue that the modification of Gupta based on Nydam teaching would result in the situation where the primary purpose of Gupta which allows users define a various attributes of annotation and select an annotation start and end time to define a particular segment of the media portion 612 associated with the annotation would be entirely frustrated by modification to pause the media portion 612, the pause to be recorded and time stamped in association with an annotation start time as discussed by Nydam (Remarks P. 14).
Examiner respectfully disagrees,
First, Gupta teach the possibility to annotate content without allowing the user to select a range which show that it is not a primary purpose of Gupta to allows users to select an annotation start and end time See at least Fig. 8-9, ¶103, “By reducing the options and information available in dialog box 330, a more simplified dialog box for adding annotations is displayed to the user. Dialog box 330 also includes an advanced button 332, selection of which causes interface 152 to display dialog box 280 of FIG. 7 (which includes the additional options and information)”.
Second, Gupta and Nydam are analogous art to the claimed invention because they are from a similar field of endeavor of allowing and associating annotations with a displayed video. Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Gupta annotation method resulting in resolutions as disclosed by Nydam with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Gupta method to provide an easy and accurate way for selecting the time to associate with the annotation using a well-known technology as provided by Nydam increasing the user satisfaction (Nydam, [001], “accuracy of such comments with respect to the timeline”).
Third, assuming arguendo that Gupta require the selection of a time segment to be associated with user’s annotation. Gupta teach the ability to use different rules to identify the start point including the current media time which include the pause time if the user pause the video, using Nydam saved pause time as one of the possibilities that could be used to identify the starting point would be a minor change at best and would not frustrate Gupta primary purpose or lead one of ordinary skill in the art away from the motivation asserted by the examiner.
Therefore, applicant’s argument is not persuasive.

Applicant argue that a person skilled in the art considering Gupta would understand that the annotations discussed in Nydam understand that pausing the live stream to record the pause and time stamp annotations at the pause, as is alleged to be taught in Nydam, would conflict or frustrate the purpose of Gupta which is to allow selection of start and end points within the media portion 612 to associate the annotation 614, and therefore would not suggest Examiner’s asserted motivation, and would lead one of ordinary skill in the art away from the motivation asserted by Examiner of providing an easy way and accurate way for selecting the time to associate with the annotation (Remarks P. 14). 
Examiner respectfully disagrees,
First, Gupta teach the possibility to annotate content without allowing the user to select a range which show that it is not a primary purpose of Gupta to allows users to select an annotation start and end time See at least Fig. 8-9, ¶103, “By reducing the options and information available in dialog box 330, a more simplified dialog box for adding annotations is displayed to the user. Dialog box 330 also includes an advanced button 332, selection of which causes interface 152 to display dialog box 280 of FIG. 7 (which includes the additional options and information)”.
Second, Gupta and Nydam are analogous art to the claimed invention because they are from a similar field of endeavor of allowing and associating annotations with a displayed video. Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Gupta annotation method resulting in resolutions as disclosed by Nydam with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Gupta method to provide an easy and accurate way for selecting the time to associate with the annotation using a well-known technology as provided by Nydam increasing the user satisfaction (Nydam, [001], “accuracy of such comments with respect to the timeline”).
Third, assuming arguendo that Gupta require the selection of a time segment to be associated with user’s annotation. Gupta teach the ability to use different rules to identify the start point including the current media time which include the pause time if the user pause the video, using Nydam saved pause time as one of the possibilities that could be used to identify the starting point would be a minor change at best and would not frustrate Gupta primary purpose or lead one of ordinary skill in the art away from the motivation asserted by the examiner.
Therefore, applicant’s argument is not persuasive.

Applicant argue that Gupta describes a graphical user interface 152 having a structure and function with the intended purpose of automatically searching backward from time of the annotation request 180 or allowing a user to enter annotation data and select start and end points by time range 184 within the media portion 612 to associate with an annotation 614. And the modification suggested by Examiner as described by Nydam would require the media portion 612 to be paused, record a pause command and a time stamp associated with the pause command as claimed. Pausing content 612 to record a pause time to associate with the annotation portion 614 as the beginning point for the annotation portion 614 would render Gupta unsatisfactory for its intended purpose of searching back from the receipt time of annotation request 180 or by associating user selected start and stop times to define a segment of the media portion 612 to associate with the annotation 614 by use of interface 152. Therefore, there is no suggestion or motivation to make the proposed modification (Remarks, P.15-16).
Examiner respectfully disagrees,
First, Gupta intended purpose is not searching back from the receipt time of annotation request, Gupta intended purpose is to accurately identify a point of time within the video to associate with the user’s annotation. Gupta provide different methods to identify the point of time within the video to associate with the user’s annotation which is not limited to searching back, Gupta disclose the ability to use temporal location in the media content being presented at the time the request is received See at least Fig. 5, step 224, ¶76, “Upon receipt of the request, interface 152 identifies the temporal location in the media content being presented at the time the request is received (step 224)”. The temporal location in the media content being presented at the time of the request could be interpreted under broadest reasonable interpretation to be the pause point as the user could pause the video before requesting to add an annotation and it will be the likely point that the system would likely provided to the user as the main goal for searching back is to identify the point that the user wanted to annotate while the video is playing. However, to expedite prosecution the examiner provided a secondary reference Nydam that explicitly teach the argued limitation See at least Fig. 8-9, ¶103, “By reducing the options and information available in dialog box 330, a more simplified dialog box for adding annotations is displayed to the user. Dialog box 330 also includes an advanced button 332, selection of which causes interface 152 to display dialog box 280 of FIG. 7 (which includes the additional options and information)”. 
Second, Gupta teach the ability to associate annotations without providing an option to the user to select a time segment for the annotation See at least Fig. 8-9, ¶103, “By reducing the options and information available in dialog box 330, a more simplified dialog box for adding annotations is displayed to the user. Dialog box 330 also includes an advanced button 332, selection of which causes interface 152 to display dialog box 280 of FIG. 7 (which includes the additional options and information)”. 
Third, Gupta and Nydam are analogous art to the claimed invention because they are from a similar field of endeavor of allowing and associating annotations with a displayed video. Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Gupta annotation method resulting in resolutions as disclosed by Nydam with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Gupta method to provide an easy and accurate way for selecting the time to associate with the annotation using a well-known technology as provided by Nydam increasing the user satisfaction (Nydam, [001], “accuracy of such comments with respect to the timeline”). 
Fourth, assuming arguendo that Gupta require a time interval to be associated with the annotation, Gupta teach the ability to use different rules to identify the start point including the current media time which include the pause time if the user pause the video, using Nydam saved pause time as one of the possibilities that could be used to identify the starting point would be a minor change at best and would not frustrate Gupta primary purpose which is to allow the user to select the start and end point of the annotation and a person of ordinary skill in the art would be motivated to apply these teachings to improve Gupta ability to determine the start point by providing an easy and accurate way for selecting the start time to associate with the annotation as taught by Nydam (Nydam, [001], “accuracy of such comments with respect to the timeline”).
Therefore, applicant’s argument is not persuasive.

Applicant argue that Nydam will change the principle of operation of Gupta as Gupta do not use the pause time as a beginning point for the annotations (Remarks P. 7).
Examiner respectfully disagrees,
First, while the MPEP discusses that proposed modifications cannot change the principle of operation of a reference in 2143.01(VI), this appears to only apply where the “suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate. See In re Ratti, 280, F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (emphasis added).
In this case, Gupta teach the usage of different methods or conditions that could identify the beginning point that the user would use, one of these condition including the current point of the displayed presentation ([0076], “interface module 152 receives a user request to add a new annotation corresponding to media content being played back (step 222). Upon receipt of the request, interface 152 identifies the temporal location in the media content being presented at the time the request is received (step 224)) which is the pause point if the media is paused by the user. Furthermore, as Gupta teach the ability to use different rules to identify the start point, using Nydam saved pause time as one of the possibilities that could be used to identify the starting point would be a minor change at best and would not “require a substantial reconstruction and redesign of the elements shown.” 
Therefore, applicant’s argument is not persuasive.

Applicant argue that Gupta and Nydam would require a very substantial reconstruction of the structure and function of window 610 including restructuring the function of the annotation content portion 614, the annotation identifier portion 616 and preview annotation portion 617 with the addition of window to include the feature of the claimed media content display area. Accordingly, there would be a very substantial reconstruction, design, and principal of operation to accommodate these modification which have not been contemplated by Examiner.
Examiner respectfully disagrees,
First, as clarified previously Gupta teach that the display of non-overlapping three portion including a video display area (Fig. 22, 612), media content display area (Fig. 22, 612) that display slides associated with the video content See ¶152, “user can browse through the visual content of media portion 612 using shuttle controls 628 or by moving “thumb” 638 along slider bar 640, which automatically synchronizes the display of the slides in annotation content 614”, and annotation content display area (Fig. 22, 616, 617). Furthermore Gupta provide the flexibility to add and remove different portions to the display See at least ¶147, “portion 614 can display static or dynamic images representing the annotation content, or alternatively can be left blank or simply not included in window 610. In the illustrated example, portion 614 displays slides that correspond to the visual content displayed in media portion 612”.
Second, as Gupta teach the ability to use different rules to identify the start point, using Nydam saved pause time as one of the possibilities that could be used to identify the starting point would be a minor change at best and would not “require a substantial reconstruction and redesign of the elements shown.” 
Third, Gupta teach the ability to add or remove windows with the display See at least ¶147, “portion 614 can display static or dynamic images representing the annotation content, or alternatively can be left blank or simply not included in window 610. In the illustrated example, portion 614 displays slides that correspond to the visual content displayed in media portion 612”, therefore assuming arguendo that Gupta annotation cannot be used based on Nydam teaching, Gupta has the flexibility to be modified to include another window which could be used based on Nydam teaching to receive annotations associated with the pause time. 
In other words Gupta teach the ability to synchronize the display of a video content, media content and annotation within three different windows within the display, examiner rely on Nydam to modify Gupta method for identifying the point of time within a video to be associated with entered annotation and the ability to enter annotation within the annotation window directly to increase accuracy and simplify the annotation process which would not “require a substantial reconstruction and redesign of the elements shown.”.  
Therefore, applicant’s argument is not persuasive.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 20060286527A1 filed by Charels Morel
US Patent Application Publication No. 2008/0270467 A1 filed by Clarke

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174